               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STATE FARM FIRE AND CASUALTY :               CIVIL ACTION NO. 17-CV-1352
COMPANY,                     :
                             :               (Chief Judge Conner)
              Plaintiff      :
                             :
         v.                  :
                             :
NARCISO ALEJANDRO            :
RODRIGUEZ-CAYRO,             :
                             :
              Defendant      :

                                     ORDER

      AND NOW, this 2nd day of October, 2018, upon consideration of the

motion (Doc. 14) for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c) filed by plaintiff State Farm Fire and Casualty Company (“State

Farm”), and for the reasons set forth in the accompanying memorandum, it is

hereby ORDERED that:

      1.    State Farm’s motion (Doc. 14) for judgment on the pleadings is
            GRANTED.

      2.    It is ORDERED and DECLARED that State Farm has no duty to
            defend or indemnify defendant Narciso Alejandro Rodriguez-Cayro
            (“Narciso”) in the underlying civil lawsuit filed by Kyli Rodriguez-
            Cayro against Narciso in the Third Judicial District Court for Salt Lake
            County, Utah, Case No. 170904045, (see Doc. 9-4).

      3.    The Clerk of Court shall enter declaratory judgment in State Farm’s
            favor on Counts I and II of the amended complaint as set forth in
            paragraph 2.
4.   Counts III through VIII of the amended complaint are DISMISSED as
     moot.

5.   The Clerk of Court shall thereafter CLOSE this case.




                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
